            Case 2:19-cv-00122-RMP                     ECF No. 22          filed 04/21/20     PageID.102 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the_                                          FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                       Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


BARBARA A. THOMPSON,
                               Plaintiff,
                                                                                                                Apr 21, 2020
v.                                                                     )                                         SEAN F. MCAVOY, CLERK
ACTION RECOVERY SERVICES, LLC; RONALD H. TUCKER, also known
as Tucker Lee; ROBERT DANNY LEE, II; and HORIZON CREDIT UNION,
                                                                       )
                          Defendants.                                  )        Civil Action No. 2:19-CV-122-RMP
HORIZON CREDIT UNION,                                                  )
                          Cross Claimant,
v.
                                                                       )
ACTION RECOVERY SERVICES, LLC; RONALD H. TUCKER;
and ROBERT DANNY LEE, II,
                               Cross Defendants.
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                              dollars ($               ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Notice of Voluntary Dismissal (ECF No. 20) is APPROVED.
’
              Plaintiff’s Complaint is dismissed with prejudice and without fees or costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                            .




Date: 04/21/2020                                                              CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Allison Yates
                                                                                            (By) Deputy Clerk

                                                                               Allison Yates
